Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/21 has been entered.

Response to Arguments/Amendments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Claims 1-20 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claims 1-12 are objected to because of the following informalities:  the preamble of claim 1 should read “method to check for…”, “method  for checking  access …” or something similar.

An overview of the main prior art
Applicant invention includes several main concepts pertaining to authorization of a person access. 

Specifically the main concepts of applicant claimed invention are as follows:
Identifying a person based on captured biometric data. 
Determining whether to authorize the person for service based on 
the person’s group membership
the group membership determined based on the identification 
the user authorization based on the group authorization
permitted access period

In the rejection these concept are addressed as follows:
Trelin (USPUB 20190340859) 
identifying a person based on captured biometric data
determining whether to authorize the person for service
Janssen (USPUB 20030163510)
the person’s group membership
the group membership determined based on the identification
user inheriting authorization of the group 
Fertell (USPUB 20020099825) or, in alternative
permitted access period

Claim Rejections - 35 USC § 103

Claim(s) 1, 5-6, 9, 13-14, is/are rejected under 35 U.S.C. 103 unpatentable over Trelin (USPUB 20190340859) in view of Janssen (USPUB 20030163510) and Fertell (USPUB 20020099825) or, in alternative Park (USPUB 20200106778), and further in view of Griffin (USPN 10193884).
Trelin teaches a system and method to checking for access to a secured service, the method comprising:
receiving a request to access a secured service (the person may attempt to exit the lot encountering a gate or other exit control mechanism, para 41); capturing biometric data from a requesting person (biometric exit system take pictures of the person’s face at the gate, para 41); determining the requesting person's identity by comparing the captured biometric data to a database of biometric data (a facial scan or a captured fingerprint) of known persons to distinguish the requesting person from other people (the system obtain a digital representation of the biometric for the person and identify the person using the digital representation of the biometric, para 35 and 60); based upon the determining identity the person authorized to access unlock service is equated to the person being a member of a group of members authorized the access the secured service); upon determining that the requesting person is a member of the group of members authorized to access the secured service based on the captured biometric data and on the matching person's determined identity (the person identified as a member of the group authorized to leave, the exit mechanism engage to allow exit); and upon determining that the requesting person is not a member of the group of members authorized to access the secured service and the time of receipt of the request is not within the select duration, then denying the requesting person access to the secured service (if the user of the group that is not permitted to leave, the exit release mechanism not engaged), wherein the preceding steps are performed by at least one processor (the processing mechanism of any of the steps above meet the limitation of at least one processor).
The difference between Trelin’s reference is that the prior art does not determine whether the requesting person is a member of a group of members which would affect user’s permissions (grant or deny access), and does not teach that the determining is based on the profile information associated with the person.  However, Janssen suggests such solution (the user profile comprises a group membership list, detailing the groups of which the user is a member, users can inherit access rights accorded to particular groups, para 20, 26 and 47). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include Janssen teaching into Trelin’s invention given the benefit of more efficient system management.
While Trelin and Janssen are concern with the access control to individuals, the references does not take in consideration the time of receipt of the request, in particular the request within the select duration affecting the granting or denying access. However, the concept of including the specified duration for authorizing access would have been old and well known in the art of access control as illustrated by Fertell (see Fig. 6 and the associated text) or Park (see para 30).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include access controlled by a selected duration given the benefit of more granular and customized access control.  
Similarly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include/substitute (with) known techniques of user authorization as taught by Trelin in view of Janssen into Fertell/Park’s invention given the predictable benefit of access control.
Note that in the above interpretation, the examiner asserted that the limitation of determining the requesting person's identity by comparing the captured biometric data to a database of biometric data of known persons to distinguish the requesting person from other would have been implicit given the 
Lastly, a skilled in the artisan would appreciate that computing devices offer their functionalities with the use of processor executing instruction stored in memory, while having various components in a single or separate unit would have been merely an obvious variant amounting to a design choice while offering the benefit of customization.
Claims 2-3 and 10-12 are rejected under 35 U.S.C. 103(a) unpatentable over Trelin in view of Janssen, Fertell/Park and Griffin, and further in view of Chung (USPUB 20030136835) and Dutu (USPN 6727800).
Although in the broadest reasonable interpretation a mechanism enabling or disabling access could be equated to a lock, applying access control access to a 
However, for the purpose of the expedited prosecution the examiner offers Chung’s discussing access control to voting machine (biometric digitized signature compared to previously acquired and if there is match the voter is deemed to be authenticated and voting is authorized, para 43) and Dutu discussing access control to an airplane (a keyless system for operating and accessing a vehicle such as airplane.  Permitting entry into vehicle determine if the individual is an authorized user for the vehicle by obtaining information from an individual at the vehicle from a single fingerprint sensor externally location on the vehicle and activating an ignition system and an injection system of the vehicle without further authorization user from the obtained biometric information and permitting the authorized user to start an engine of the vehicle … Abstract, claim 24).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine Trelin as modified and Dutu’s or Chung’s invention’s given the benefit of predictable benefit of permitting access to only authorized users and in a particular environment.
Claims 4 are rejected under 35 U.S.C. 103(a) unpatentable over Trelin in view of Janssen, Fertell/Park and Griffin, and further in view of Colvin’s (USPUB 20040107368) or Bostick’s (USPUB 20130239191)
The examiner asserts that in the broadest reasonable interpretation users may only have suspicion but not exact knowledge that their access is being verified given the 
Claims 7 and 19 are rejected under 35 U.S.C. 103(a) unpatentable over Trelin in view of Janssen, Fertell/Park and Griffin, and further in view of Lindeman (USPUB 20120129503).
Trelin as modified teaches determining the identity as discussed above, 
Trelin does not, but in related art, Lindeman suggest maintaining a profile for each known person that contains all of the information known about that person as well as information about security groups of which the person is a member (para 47).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include Lindeman’s teaching into Trelin as modified invention given the benefit of customization.
Claims 8 are rejected under 35 U.S.C. 103(a) unpatentable over Trelin in view of Janssen, Fertell/Park and Griffin, and further in view of Ting (USPUB 20020174344) or Ahmad (Ahmad et al. “Image-based Face Detection and Recognition: ‘State of the Art’,” International Journal of Computer Science Issues (IJCSI), vol. 9, no. 6, pp. 169, 2012).

Furthermore, Ting and Ahmad teach normalizing the biometric data (Ting’s para 42 and Ahmad’s entire text). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include Ting’s or Ahmad’s normalizing into Trelin as modified invention given the predictable benefit of data operation.
Claim 18 is rejected under 35 U.S.C. 103(a) unpatentable over Trelin in view of Janssen, Fertell/Park and Griffin, and further in view of Hui (Hui et al., “Adaptive Weight Estimation In Multi-Biometric Verification Using Fazzy Logic Decision Fusion”, Conference Paper in Acoustics, Speech, and Signal Processing, 1988. ICASSP-88., 1988 International Conference on May 2007, DOI: 10.1109/ICASSP.2007.366726).
Trelin as modified teaches the biometric comparison component () applying a match as discussed above.
Trelin as modified does not but, in related art, Hui et al. teaches the biometric comparison component applies a fuzzy match, to which a weighting is applied to determine a match (Note the entire text). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include Hui’s teaching into the Trelin as modified invention given the benefit of biometric verification.
Claim 15 is rejected under 35 U.S.C. 103(a) unpatentable over Trelin in view of Janssen, Fertell/Park and Griffin, and further in view of Ionita (USPUB 20180046853).
Trelin as modified teaches the biometric detection component as discussed above.
Additionally, Ionita teaches component that normalizes facial recognition data to include a limited number of points scanned on a face that stay the same even when the person turns his or her head a different direction (see Fig. 2, 8-9 and 14-15 with the associated text).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include Ionita’s teaching into Trelin as modified invention given the predictable benefit of user recognition.
Claims 16-17 and 20 are rejected under 35 U.S.C. 103(a) unpatentable over Trelin in view of Janssen, Fertell/Park and Griffin, and further in view of Sands (USPUB 20040148526).
Although the examiner asserts that, in light of Trelin as modified, the limitations directed towards enrolment (so that a server can offer the claimed functionalities) would have been inherent, for the purpose of the expedited prosecution the examiner offers Sands’ reference expressly addressing these limitations (users are enrolled in the system by providing multiple biometric measurements which are stored and maintained in a database as part of the user biometric profile, Abstract, para 7, etc.).  
Additionally, a skilled in the art would readily appreciate that Trelin’s as modified system would need updates otherwise the process of the restricting access, especially based on the group membership, would be useless (inefficient and non-
Furthermore, Official Notice is taken that the limitations of claims 16-17 would have been old and well known to one of ordinary skill in the art before the effective filling date of the invention (e.g. in “white collar” offices employing MS Windows network environment including various groups, e.g. administrators, power users, guests, etc. and other specific/department related groups) offering the benefit of scalable access control.
Claim 15 is rejected under 35 U.S.C. 103(a) unpatentable over Trelin in view of Janssen, Fertell/Park and Griffin, and further in view of Ionita (USPUB 20180046853).
Although one could argue that gathered biometric data obtained by the biometric detection component is compared clearly indicate the process of normalization, for the purpose of the expedited prosecution the examiner offers Ionita reference that expressly teaches component that normalizes facial recognition data to include a limited number of points scanned on a face that stay the same even when the person turns his or her head a different direction (see Fig. 2, 8-9 and 14-15 with the associated text).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include Ionita’s teaching into Trelin modified invention given the predictable benefit of user recognition.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached Monday through Thursday from 9:00 a.m. to 5:00 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PIOTR POLTORAK/Primary Examiner, Art Unit 2433